DETAILED ACTION
This office action is in response to an application filed 6/17/2021 wherein claims 4-6 are pending and being examined. The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,106,919. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

In regard to claim 4, 
Instant Application
US Patent No. 9,106,919
4. A decoding apparatus comprising:
3. A decoding apparatus for decoding a control parameter for controlling decoding of an image, the decoding apparatus comprising:
processing circuitry; and
storage coupled to the processing circuitry,
wherein the processing circuitry performs the following using the storage:

a context determination unit configured to determine a context for a current block in an image, from among a plurality of contexts; and
determining a context for a current block in the image, from among a plurality of contexts; and

performing arithmetic decoding on a bitstream corresponding to the current block, using the determined context to obtain the control parameter for the current block, and
wherein the determining further includes:
wherein the context determination unit is configured to:
determine a signal type under which the control parameter for the current block is classified;
determining a signal type under which the control parameter for the current block is classified;
determine the context by using both of decoded control parameters for a left block and an upper block, when the signal type is a first type, the left block being a neighboring block to the left of the current block, and the upper block being a neighboring block on top of the current block; and
determining the context by using both of decoded control parameters for a left block and an upper block, when the signal type is a first type, the left block being a neighboring block to the left of the current block, and the upper block being a neighboring block on top of the current block; and
 determine the context by using a predetermined fixed value, without using any decoded control parameters for the left block and the upper block, when the signal type is a second type different from first type,
determining the context by using a predetermined fixed value, without using any decoded control parameters for the left block and the upper block, when both decoded control parameters of the left block and the upper block are not available or when the signal type is a second type different from first type,

wherein the control parameter determined as the first type belongs to the current block having a size larger than or equal to a size of a block to which the control parameter determined as the second type belongs,

wherein one of a split flag and a skip flag is classified under the first type, the split flag indicating whether or not the current block is partitioned into a plurality of blocks, and the skip flag indicating whether or not the current block is to be skipped, and
wherein a reference picture index is classified under the second type, the reference picture index indicating a reference picture used to predict the current block.
	
wherein a reference picture index is classified under the second type, the reference picture index indicating a reference picture used to predict the current block.


As outlined above, claim 4 of the instant application is a decoding apparatus containing units that perform functions identical to the functions of claim 3 of US Patent No. 9,106,919 wherein no limitation in claim 4 of the instant application is non-obvious when compared to those of claim 3 of US Patent No. 9,106,919. Thus the claims are rejected under non-statutory double patenting. The examiner notes the claim also is an obvious variant of claims 1 and 2 of US Patent No. 9,106,919, as the only difference is with respect to statutory class. 

In regard to claim 5, this claim is drawn to a coding apparatus corresponding to the decoding apparatus of claim 4 wherein claim 5 contains the same limitations as claim 4 and is therefore rejected for the same reasons.  Additionally this claim is not patentably distinct from claim 1-3 of US Patent No. 9,106,919 for the same reasons noted in the rejection of claim 4. 

In regard to claim 6, this claim is drawn to a non-transitory computer readable medium corresponding to the decoding apparatus of claim 4 wherein claim 6 contains the same limitations as claim 4 and is therefore rejected upon the same basis. Additionally this claim is not . 

Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,794,578. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

In regard to claim 5, 
Instant Application
US Patent No. 9,794,578
5. A coding apparatus comprising:
2. A coding apparatus for coding a control parameter for controlling coding of an image, the coding apparatus comprising:
a context determination unit configured to determine a context for a current block in an image, from among a plurality of contexts; and
a context determination unit configured to determine a context for a current block in the image, from among a plurality of contexts; and
an arithmetic coding unit configured to perform arithmetic coding on a control parameter for the current block, using the determined context to generate a bitstream corresponding to the current block,
an arithmetic coding unit configured to perform arithmetic coding on the control parameter for the current block, using the determined context to generate a bitstream corresponding to the current block,
wherein the context determination unit is configured to:
determine a signal type under which the control parameter for the current block is classified;
wherein the context determination unit is configured to:
determine a signal type under which the control parameter for the current block is classified;
determine the context by using both of coded control parameters for a left block and an upper block, when the signal type is a first type, the left block being a neighboring block to the left of the 


determining the context by using a predetermined fixed value, without using any coded control parameters for the left block and the upper block, when the signal type is a second type different from first type,

wherein the control parameter determined as the first type belongs to the current block having a size larger than or equal to a size of a block to which the control parameter determined as the second type belongs,
wherein one of a split flag and a skip flag is classified under the first type, the split flag indicating whether or not the current block is partitioned into a plurality of blocks, and the skip flag indicating whether or not the current block is to be skipped, and
wherein one of a split flag and a skip flag is classified under the first type, the split flag indicating whether or not the current block is partitioned into a plurality of blocks, and the skip flag indicating whether or not the current block is to be skipped, and
wherein a reference picture index is classified under the second type, the reference picture index indicating a reference picture used to predict the current block.
	
wherein a reference picture index is classified under the second type, the reference picture index indicating a reference picture used to predict the current block.


As outlined above, claim 5 of the instant application is a broader version of claim 2 of US Patent No. 9,794,578 wherein no limitation in claim 5 of the instant application includes a limitation differentiating from those of claim 2 of US Patent No. 9,794,578. Thus the claims are rejected under non-statutory double patenting. The examiner notes the claim also is an obvious variant of claims 1 and 3 of US Patent No. 9,794,578, as the only difference is with respect to statutory class. 

In regard to claim 4, this claim is drawn to a coding apparatus corresponding to the decoding apparatus of claim 5 wherein claim 4 contains the same limitations as claim 5 and is therefore rejected for the same reasons.  Additionally this claim is not patentably distinct from claim 1-3 of US Patent No. 9,794,578 for the same reasons noted in the rejection of claim 5. 

In regard to claim 6, this claim is drawn to a non-transitory computer readable medium corresponding to the decoding apparatus of claim 4 wherein claim 6 contains the same limitations as claim 4 and is therefore rejected upon the same basis. Additionally this claim is not patentably distinct from claim 1-3 of US Patent No. 9,794,578 for the same reasons noted in the rejection of claim 5. 

Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,200,696. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

In regard to claim 4, 
Instant Application
US Patent No. 10,200,696
4. A decoding apparatus comprising:
3. A decoding apparatus for decoding a control parameter for controlling decoding of an image, the decoding apparatus comprising:
processing circuitry; and
storage coupled to the processing circuitry,
wherein the processing circuitry performs the following using the storage:

determining a context for a current block in the image, from among a plurality of contexts; and
an arithmetic coding unit configured to perform arithmetic coding on a control parameter for the current block, using the determined context to generate a bitstream corresponding to the current block,
performing arithmetic decoding on a bitstream corresponding to the current block, using the determined context to obtain the control parameter for the current block, and
wherein the determining further includes:
wherein the context determination unit is configured to:
determine a signal type under which the control parameter for the current block is classified;
determining a signal type under which the control parameter for the current block is classified;
determine the context by using both of coded control parameters for a left block and an upper block, when the signal type is a first type, the left block being a neighboring block to the left of the current block, and the upper block being a neighboring block on top of the current block; and
determining the context by using both of decoded control parameters for a left block and an upper block, when the signal type is a first type, the left block being a neighboring block to the left of the current block, and the upper block being a neighboring block on top of the current block; and
determine the context by using a predetermined fixed value, without using any coded control parameters for the left block and the upper block, when the signal type is a second type different from first type,
determining the context by using a predetermined fixed value, without using any decoded control parameters for the left block and the upper block, when the signal type is a second type different from first type,

wherein the control parameter determined as the first type belongs to the current block having a size larger than or equal to a size of a block to which the control parameter determined as the second type belongs,

wherein one of a split flag and a skip flag is classified under the first type, the split flag indicating whether or not the current block is partitioned into a plurality of blocks, and the skip flag indicating whether or not the current block is to be skipped, and
wherein a reference picture index is classified under the second type, the reference picture index indicating a reference picture used to predict the current block.
	
wherein a reference picture index is classified under the second type, the reference picture index indicating a reference picture used to predict the current block.


As outlined above, claim 4 of the instant application is a broader version of claim 3 of US Patent No. 10,200,696 wherein no limitation in claim 4 of the instant application includes a limitation differentiating from those of claim 3 of US Patent No. 10,200,696. Thus the claims are rejected under non-statutory double patenting. The examiner notes the claim also is an obvious variant of claims 1 and 2 of US Patent No. 10,200,696, as the only difference is with respect to statutory class. 

In regard to claim 5, this claim is drawn to a coding apparatus corresponding to the decoding apparatus of claim 4 wherein claim 5 contains the same limitations as claim 4 and is therefore rejected for the same reasons.  Additionally this claim is not patentably distinct from claim 1-3 of US Patent No. 10,200,696 for the same reasons noted in the rejection of claim 4. 

In regard to claim 6, this claim is drawn to a non-transitory computer readable medium corresponding to the decoding apparatus of claim 4 wherein claim 6 contains the same limitations as claim 4 and is therefore rejected upon the same basis. Additionally this claim is not patentably distinct from claim 1-3 of US Patent No. 10,200,696 for the same reasons noted in the rejection of claim 4. 

Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,109,043. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

In regard to claim 5, 
Instant Application
US Patent No. 11,109,043
5. A coding apparatus comprising:
1. A coding method comprising:
a context determination unit configured to determine a context for a current block in an image, from among a plurality of contexts; and
determining a context for a current block in an image, from among a plurality of contexts; and
an arithmetic coding unit configured to perform arithmetic coding on a control parameter for the current block, using the determined context to generate a bitstream corresponding to the current block,
performing arithmetic coding on a control parameter for the current block, using the determined context to generate a bitstream corresponding to the current block, wherein the determining further includes:
wherein the context determination unit is configured to:
determine a signal type under which the control parameter for the current block is classified;
determining a signal type under which the control parameter for the current block is classified;
determine the context by using both of coded control parameters for a left block and an upper block, when the signal type is a first type, the left block being a neighboring block to the left of the current block, and the upper block being a neighboring block on top of the current block; and
determining the context by using both of coded control parameters for a left block and an upper block, when the signal type is a first type, the left block being a neighboring block to the left of the current block, and the upper block being a neighboring block on top of the current block; and
determine the context by using a predetermined fixed value, without using any coded control 


wherein one of a split flag and a skip flag is classified under the first type, the split flag indicating whether or not the current block is partitioned into a plurality of blocks, and the skip flag indicating whether or not the current block is to be skipped, and
wherein a reference picture index is classified under the second type, the reference picture index indicating a reference picture used to predict the current block.
	
wherein a reference picture index is classified under the second type, the reference picture index indicating a reference picture used to predict the current block.


As outlined above, claim 5 of the instant application is a coding apparatus containing units that perform functions identical to the functions of claim 1 of US Patent No. 11,109,043 wherein no limitation in claim 5 of the instant application is non-obvious when compared to those of claim 1 of US Patent No. 11,109,043. Thus the claims are rejected under non-statutory double patenting.

In regard to claim 4, this claim is drawn to a coding apparatus corresponding to the decoding apparatus of claim 5 wherein claim 4 contains the same limitations as claim 5 and is therefore rejected for the same reasons.  Additionally this claim is not patentably distinct from claim 1 of US Patent No. 11,109,043 for the same reasons noted in the rejection of claim 5. 

In regard to claim 6, this claim is drawn to a non-transitory computer readable medium corresponding to the decoding apparatus of claim 4 wherein claim 6 contains the same limitations as claim 4 and is therefore rejected upon the same basis. Additionally this claim is not 

Allowable Subject Matter
Claims 4-6 would be allowable is a Terminal Disclaimer is filed to overcome the double patenting rejections noted above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        February 7, 2022